Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2011 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-33966 MAKO Surgical Corp. (Exact name of registrant as specified in its charter) Delaware 20-1901148 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2555 Davie Road, Fort Lauderdale, Florida 33317 (Address of Principal Executive Offices) (Zip Code) (954) 927-2044 (Registrants Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☐ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company. See definitions of large accelerated filer, accelerated filer, and smaller reporting company in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ☐ Accelerated Filer ☒ Non-accelerated Filer ☐ Smaller reporting company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☒ Number of shares outstanding of each of the issuers classes of common stock as of April 29, 2011: Class Outstanding at April 29, 2011 Common Stock MAKO Surgical Corp. INDEX TO FORM 10-Q Page No. Part I  Financial Information Item 1 Financial Statements (unaudited) 1 Condensed Balance Sheets as of March 31, 2011 and December 31, 2010 1 Condensed Statements of Operations for the three months ended March 31, 2011 and 2010 2 Condensed Statements of Cash Flows for the three months ended March 31, 2011 and 2010 3 Notes to Condensed Financial Statements 4 Item 2 Managements Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3 Quantitative and Qualitative Disclosures about Market Risk 18 Item 4 Controls and Procedures 18 Part II  Other Information Item 1A Risk Factors 19 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 6 Exhibits 19 Signatures 20 Exhibit Index 21 i Table of Contents PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. MAKO SURGICAL CORP. Condensed Balance Sheets (in thousands, except share and per share data) (Unaudited) March 31, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowances of $101 and $0, at March 31, 2011 and December 31, 2010, respectively Inventory Deferred cost of revenue ― Prepaids and other assets Total current assets Long-term investments Property and equipment, net Intangible assets, net. Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS EQUITY Current Liabilities: Accounts payable $ $ Accrued compensation and employee benefits Other accrued liabilities Deferred revenue Total current liabilities Deferred revenue, non-current 75 Total liabilities Commitments and contingencies (Note 5) ― ― Stockholders equity: Preferred stock, $0.001 par value; 27,000,000 authorized; 0 shares issued and outstanding as of March 31, 2011 and December 31, 2010 ― ― Common stock, $0.001 par value; 135,000,000 authorized; 40,372,844 and 39,945,467 shares issued and outstanding as of March 31, 2011 and December 31, 2010, respectively 40 40 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders equity Total liabilities and stockholders equity $ $ See accompanying notes. 1 Table of Contents MAKO SURGICAL CORP. Condensed Statements of Operations (in thousands, except per share data) (Unaudited) Three months ended March 31, Revenue: Procedures $ $ Systems  RIO Service Total revenue Cost of revenue: Procedures Systems  RIO Service Total cost of revenue Gross profit Operating costs and expenses: Selling, general and administrative Research and development Depreciation and amortization Total operating costs and expenses Loss from operations ) ) Interest and other income 92 Loss before income taxes ) ) Income tax expense 40 46 Net loss $ ) $ ) Net loss per share  Basic and diluted $ ) $ ) Weighted average common shares outstanding  Basic and diluted See accompanying notes. 2 Table of Contents MAKO SURGICAL CORP. Condensed Statements of Cash Flows (in thousands, except share data) (Unaudited) Three months ended March 31, Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Amortization of intangible assets Stock-based compensation Inventory write-down ― Amortization of premium on investment securities Loss on asset impairment Provision for doubtful accounts ― Issuance of restricted stock under development agreement (Note 5) ― Changes in operating assets and liabilities: Accounts receivable Inventory ) ) Prepaid and other assets ) ) Other assets 17 (6 ) Accounts payable ) Accrued compensation and employee benefits ) ) Other accrued liabilities ) Deferred cost of revenue ) ― Deferred revenue ) Net cash used in operating activities ) ) Investing activities: Purchase of investments ) ) Proceeds from sales and maturities of investments Acquisition of property and equipment ) ) Acquisition of intangible assets ― ) Net cash (used in) provided by investing activities ) Financing activities: Proceeds from employee stock purchase plan Exercise of common stock options and warrants for cash Payment of payroll taxes relating to vesting of restricted stock ) ) Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Non-cash investing and financing activities: Transfers of inventory to property and equipment $ $ Issuance of restricted stock under development agreement (Note 5) ― Issuance of stock to a related party for intangible assets ― Receipt of 20,390 and 7,917 shares of common stock delivered in payment of payroll taxes for the three months ended March 31, 2011 and 2010, respectively See accompanying notes. 3 Table of Contents MAKO SURGICAL CORP. Notes to Condensed Financial Statements March 31, 2011 (Unaudited) 1. Description of the Business MAKO Surgical Corp. (the Company or MAKO) is an emerging medical device company that markets its advanced robotic arm solution and orthopedic implants for orthopedicprocedures called MAKOplasty®. The Company was incorporated in the State of Delaware on November12, 2004 and is headquartered in FortLauderdale, Florida. The Companys common stock trades on The NASDAQ Global Select Market under the ticker symbol MAKO. 2. Summary of Significant Accounting Policies Basis of Presentation In the opinion of management, the accompanying unaudited condensed financial statements (condensed financial statements) of the Company have been prepared on a basis consistent with the Companys December 31, 2010 audited financial statements and include all adjustments, consisting of only normal recurring adjustments, necessary to fairly state the information set forth herein. These condensed financial statements have been prepared in accordance with the regulations of the Securities and Exchange Commission and, therefore, omit certain information and footnote disclosure necessary to present the statements in accordance with accounting principles generally accepted in the United States. These quarterly condensed financial statements should be read in conjunction with the audited financial statements and notes thereto included in the Companys annual report on Form 10-K for the year ended December 31, 2010 (the Form 10-K). The results of operations for the three months ended March 31, 2011 may not be indicative of the results to be expected for the entire year or any future periods. Liquidity and Operations In executing its current business plan, the Company believes its existing cash, cash equivalents and investment balances and interest income earned on these balances will be sufficient to meet its anticipated cash requirements for at least the next twelve months. To the extent the Companys available cash, cash equivalents and investment balances are insufficient to satisfy its operating requirements, the Company will need to seek additional sources of funds, including selling additional equity, debt or other securities or entering into a credit facility, or modifying its current business plan. The sale of additional equity and convertible debt securities may result in dilution to the Companys current stockholders. If the Company raises additional funds through the issuance of debt securities, these securities may have rights senior to those of its common stock and could contain covenants that could restrict the Companys operations and issuance of dividends. The Company may also require additional capital beyond its currently forecasted amounts. Any required additional capital, whether forecasted or not, may not be available on reasonable terms, or at all. If the Company is unable to obtain additional financing, the Company may be required to reduce the scope of, delay or eliminate some or all of its planned research, development and commercialization activities, which could materially harm its business and results of operations. Concentrations of Credit Risk and Other Risks and Uncertainties Financial instruments that potentially subject the Company to significant concentrations of credit risk consist primarily of cash and cash equivalents, investments, and accounts receivable. The Companys cash and cash equivalents are held in demand and money market accounts at three large financial institutions. The Companys investments are held in a variety of interest bearing instruments, including notes and bonds from U.S. government agencies, certificates of deposit and investment grade rated U.S. corporate debt at two large financial institutions. Such deposits are generally in excess of insured limits. The Company has not experienced any historical losses on its deposits of cash and cash equivalents. The Company may perform credit evaluations of its customers financial condition and, generally, requires no collateral from its customers. The Company provides an allowance for doubtful accounts when collections become doubtful but has not experienced any significant credit losses to date. 4 Table of Contents The Company is subject to risks common to emerging companies in the medical device industry including, but not limited to: new technological innovations, dependence on key personnel, dependence on key suppliers, changes in general economic conditions and interest rates, protection of proprietary technology, compliance with changing government regulations and taxes, uncertainty of widespread market acceptance of products, access to credit for capital purchases by our customers, product liability and the need to obtain additional financing. The Companys products include components subject to rapid technological change. Certain components used in manufacturing have relatively few alternative sources of supply and establishing additional or replacement suppliers for such components cannot be accomplished quickly. The inability of any of these suppliers to fulfill the Companys supply requirements may negatively impact future operating results. While the Company has ongoing programs to minimize the adverse effect of such uncertainty and considers technological change in estimating the net realizable value of its inventory, uncertainty continues to exist. The Company expects to derive most of its revenue from capital sales of its RIO system, current and future applications to the RIO system, including the hip MAKOplasty application, recurring sales of implants and disposable products required for each MAKOplasty procedure, and service plans that are sold with the RIO system. If the Company is unable to achieve broad commercial acceptance of MAKOplasty or obtain regulatory clearances or approvals for future products, including products to treat other joints of the human body, its revenue would be adversely affected and the Company would not become profitable. The Companys current versions of its RIO® Robotic Arm Interactive Orthopedic (RIO) system, its RESTORIS® unicompartmental and RESTORIS MCK multicompartmental knee implant systems have been cleared by the U.S. Food and Drug Administration (FDA). Certain products currently under development by the Company will require clearance or approval by the FDA or other international regulatory agencies prior to commercial sale. There can be no assurance that the Companys products will receive the necessary clearances or approvals. If the Company were to be denied any such clearance or approval or such clearance or approval were delayed, it could have a material adverse impact on the Company. Revenue Recognition Revenue is generated: from (1) unit sales of the Companys RIO system, including associated instrumentation, installation services and training; (2) sales of implants and disposable products; and (3) sales of warranty and maintenance services. The Company recognizes revenue in accordance with Accounting Standards Codification (ASC) 605-10-S99, Revenue Recognition , when persuasive evidence of an arrangement exists, the fee is fixed or determinable, collection of the fee is probable and delivery has occurred. For all sales, the Company uses either a signed agreement or a binding purchase order as evidence of an arrangement. The Companys multiple-element arrangements are generally comprised of the following elements that qualify as separate units of accounting: (1) RIO system sales; (2) sales of implants and disposable products; and (3) warranty and maintenance services on the RIO system hardware. The Companys revenue recognition policies generally result in revenue recognition at the following points: 1. RIO system sales: Revenues related to RIO system sales are recognized upon installation of the system and training of at least one surgeon, which typically occurs prior to or concurrent with the RIO system installation. 2. Procedure revenue: Revenues from the sale of implants and disposable products utilized in MAKOplasty procedures are recognized at the time of sale (i.e., at the time of the related surgical procedure). 3. Service revenue: Revenues from warranty and maintenance services on the RIO system hardware are deferred and recognized ratably over the service period until no further obligation exists. Sales of the Companys RIO system generally include a one-year warranty and maintenance obligation for services. Upon installation of the RIO system, the Company defers the revenue attributable to the warranty and maintenance obligation and recognizes it ratably over the warranty and maintenance period. Costs associated with providing warranty and maintenance services are expensed to cost of revenue as incurred. A portion of the Companys end-user customers acquirethe RIO system through a leasing arrangement with one of a number of qualified third-party leasing companies. In these instances, the Company typically sells the RIO system to the third-party leasing company, and the end-user customer enters into an independent leasing arrangement with the third-party leasing company. The Company recognizes RIO system revenue for a RIO system sale to a third-party leasing company on the same basis as a RIO system sale directly to an end-user customer. The Company sells implants and disposable products utilized in MAKOplasty procedures directly to end-user customers under a separate agreement. 5 Table of Contents The Companys domestic sales contracts generally do not provide the customer with a right of return. If such a right is provided, all related revenues would be deferred until such right expires or is waived. In a limited number of RIO system sales, the Companys agreement with a customer provides for a customer acceptance period, which typically does not exceed three months, following which the customer may either accept or return the RIO system. No system revenue is recognized for these RIO system sales until the customer has unconditionally accepted the RIO system. Sales of implants and disposable products to international independent distributors generally provide for a right of return. Accordingly, no revenue is recognized for these sales until the right of return expires or is waived. Sales of the Companys RIO system to international independent distributors generally do not provide the distributor with a right of return. If such a right is provided, all related revenues would be deferred until such right expires or is waived. The Companys RIO system includes software that is essential to the functionality of the product. Since the RIO systems software and non-software components function together to deliver the RIO systems essential functionality, they are considered one deliverable that is excluded from the software revenue recognition guidance. The Company allocates arrangement consideration to the RIO systems and associated instrumentation, its implants and disposables and its warranty and maintenance services based upon the relative selling-price method. Under this method, revenue is allocated at the time of sale to all deliverables based on their relative selling price using a specific hierarchy. The hierarchy is as follows: vendor-specific objective evidence (VSOE) of fair value of the respective elements, third-party evidence of selling price, or best estimate of selling price (ESP). The Company uses ESP for its RIO system, ESP for its implants and disposables and VSOE of fair value for its warranty and maintenance services to allocate arrangement consideration. VSOE of fair value is based on the price charged when the element is sold separately. ESP is established by determining the price at which the Company would transact a sale if the product was sold on a stand-alone basis. The Company determines ESP for its systems by considering multiple factors including, but not limited to, geographies, type of customer, and market conditions. The Company regularly reviews ESP and maintains internal controls over the establishment and updates of these estimates. Deferred Revenue and Deferred Cost of Revenue Deferred revenue consists of deferred service revenue, deferred system revenue and deferred procedure revenue. Deferred service revenue results from the advance payment for services to be delivered over a period of time, usually in one-year increments. Service revenue is recognized ratably over the service period. Deferred system revenue arises from timing differences between the installation of RIO systems and satisfaction of all revenue recognition criteria consistent with the Companys revenue recognition policy. Deferred procedure revenue arises from sales to international independent distributors which provide for a right of return. No revenue is recognized for these sales until the right of return expires or is waived. Deferred revenue expected to be realized within one year is classified as a current liability. Deferred cost of revenue consists of the direct costs associated with the manufacture of RIO systems and implants and disposable products for which the revenue has been deferred in accordance with the Companys revenue recognition policy. The deferred revenue balance as of March 31, 2011 consisted primarily of deferred service revenue for warranty and maintenance services on the RIO system hardware. Intangible Assets The Companys intangible assets are comprised of patents, patent applications and licenses to intellectual property rights. These intangible assets are carried at cost, net of accumulated amortization. Amortization is recorded using the straight-line method over their respective useful lives, which range from 5 to 13 years based on the respective anticipated lives of the underlying patents and patent applications. Inventory Inventory is stated at the lower of cost or market value on a first-in, first-out basis. Inventory costs include direct materials, direct labor and manufacturing overhead. The Company reviews its inventory periodically to determine net realizable value and considers product upgrades in its periodic review of realizability. The Company writes down inventory, if required, based on forecasted demand and technological obsolescence. These factors are impacted by market and economic conditions, technology changes and new product introductions and require estimates that may include uncertain elements. As of March 31, 2011 and December 31, 2010, capitalized manufacturing overhead included in inventory was $2.0 million and $1.7 million, respectively. 6 Table of Contents Net Loss Per Share The Company calculated net loss per share in accordance with ASC 260, Earnings per Share . Basic earnings per share (EPS) is calculated by dividing the net income or loss attributable to common stockholders by the weighted average number of common shares outstanding for the period, without consideration for common stock equivalents. Diluted EPS is computed by dividing the net income or loss attributable to common stockholders by the weighted average number of common shares outstanding for the period and the weighted average number of dilutive common stock equivalents outstanding for the period determined using the treasury stock method. The following table sets forth potential shares of common stock that are not included in the calculation of diluted net loss per share because to do so would be anti-dilutive as of the end of each period presented: (in thousands) March 31, Stock options outstanding Warrants to purchase common stock Unvested restricted stock Total 3. Investments The Companys investments are classified as available-for-sale. Available-for-sale securities are carried at fair value, with the unrealized gains and losses included in other comprehensive income within stockholders equity. Realized gains and losses, interest and dividends, amortization of premium and discount on investment securities and declines in value determined to be other-than-temporary on available-for-sale securities are included in interest and other income. During the three months ended March 31, 2011 and 2010, realized gains and losses recognized on the sale of investments were not significant. The cost of securities sold is based on the specific identification method. The amortized cost and fair value of short and long-term investments, with gross unrealized gains and losses, were as follows: As of March 31, 2011 (in thousands) Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Short-term investments: U.S. government agencies $ $ 13 $ (3 ) $ Certificates of deposit ― ) U.S. corporate debt 1 ― Long-term investments: U.S. government agencies 4 (8 ) Certificates of deposit ― ) Total investments $ $ 18 $ ) $ As of December 31, 2010 (in thousands) Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Short-term investments: U.S. government agencies $ $ 4 $ ) $ Certificates of deposit 1 ) U.S. corporate debt 3 ― Long-term investments: U.S. government agencies 2 (8 ) Certificates of deposit ― ) Total investments $ $ 10 $ ) $ As of March 31, 2011, all short-term investments had maturity dates of less than one year. As of March 31, 2011 and December 31, 2010, all long-term investments had maturity dates between one and three years. 7 Table of Contents Fair Value Measurements The fair values of the Companys investments based on the level of inputs are summarized below: (in thousands) Fair Value Measurements at the Reporting Date Using March 31, Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Short-term investments: U.S. government agencies $ ― Certificates of deposit ― ― U.S. corporate debt ― ― Long-term investments: U.S. government agencies ― Certificates of deposit ― ― Total investments $ ― Level 2 securities are priced using quoted market prices for similar instruments or discounted cash flow techniques. Prior to January 1, 2011, the Company classified certain investments as Level 1 and upon further review, has subsequently determined to classify them as Level 2. As of March 31, 2011, we transferred $61.2 million of assets previously classified within Level 1 to Level 2. It was determined that the fair value of such investments is based off Level 2 valuation techniques, and not identical assets in active markets, as defined within Level 1 valuation techniques. This transfer had no impact on the fair value of our investments as stated in any of the periods presented. No investments measured at fair value on a recurring basis used Level 3 or significant unobservable inputs for the three months ended March 31, 2011. Carrying amounts of certain of the Companys financial instruments, including cash and cash equivalents, investments, accounts receivable and other accrued liabilities approximate fair value due to their short maturities or market rates of interest. 4. Inventory Inventory consisted of the following: (in thousands) March 31, December 31, Raw materials $ $ Work-in-process Finished goods Total inventory $ $ The Company reviews its inventory periodically to determine net realizable value and considers product upgrades in its periodic review of realizability. Depending on demand for the Companys products and technical obsolescence, additional future write-offs of the Companys inventory may occur. 5. Commitments and Contingencies Purchase Commitments At March 31, 2011, the Company was committed to make future purchases for inventory related items and instrumentation under various purchase arrangements with fixed purchase provisions aggregating $10.9 million. Contingencies The Company is a party to legal contingencies or claims arising in the normal course of business, none of which the Company believes is material to its financial position, results of operations or cash flows. 8 Table of Contents Development Agreement In October 2010, the Company entered into a Strategic Alliance Agreement (the Pipeline Agreement) with Pipeline Biomedical Holdings, LLC (Pipeline) to develop and supply potential future advanced implant technologies for use with the Companys RIO system, including the development of a MAKO-branded RESTORIS family of hip implant systems for use with the hip MAKOplasty application. Upon execution of the Pipeline Agreement on October 1, 2010, the Company issued and delivered to Pipeline 203,417 unregistered restricted shares of its common stock (the Pipeline Shares) as consideration for the rights granted to MAKO under the Pipeline Agreement. The restricted shares vested in the first quarter of 2011 upon achievement of certain performance conditions (the Performance Conditions). The value of the Pipeline Shares is being recognized as a component of research and development expense on a straight line basis over 33 months from the effective date of the Pipeline Agreement through June 30, 2013  the period over which Pipeline is expected to perform development services under the Pipeline Agreement. The total expense of $4.0 million to be recognized for the Pipeline Shares was determined on the date the performance conditions were achieved. As of March 31, 2011, the Company had recognized $720,000 of expense related to the Pipeline Shares. In accordance with ASC 505-50-30-30, no research and development expense associated with the services under the Pipeline Agreement was to be recognized for the Pipeline Shares until achievement of the Performance Conditions. In addition, if the Performance Conditions were not achieved, the Company could have terminated the Pipeline Agreement at its option subject to a breakup fee not to exceed $800,000 (the Breakup Fee). Although the Company believed Pipeline would achieve the Performance Conditions, as of December 31, 2010, the Company accrued $400,000 in expense for its obligation under the Breakup Fee. In the first quarter of 2011, upon achievement of the Performance Conditions, the Company recognized $320,000, which represented the difference between the amount accrued in 2010 for the Breakup Fee obligation and the ratable portion of the expense to be recognized for the Pipeline Shares from the effective date of the Pipeline Agreement through March 31, 2011. The Company has no further obligation beyond the previously issued Pipeline Shares to fund Pipelines research of implant technologies under the Pipeline Agreement. The Pipeline Agreement contains provisions under which Pipeline will supply the Company implants developed under the Pipeline Agreement. 6. Stockholders Equity Preferred Stock As of March 31, 2011 and December 31, 2010, the Company was authorized to issue 27,000,000shares of $0.001par value preferred stock. As of March 31, 2011 and December 31, 2010, there were no shares of preferred stock issued or outstanding. Common Stock As of March 31, 2011 and December 31, 2010, the Company was authorized to issue 135,000,000 shares of $0.001 par value common stock. Common stockholders are entitled to dividends as and if declared by the Board of Directors, subject to the rights of holders of all classes of stock outstanding having priority rights as to dividends. There have been no dividends declared to date on the common stock. The holder of each share of common stock is entitled to one vote. Comprehensive Loss Comprehensive loss is defined as the change in equity from transactions and other events and circumstances other than those resulting from investments by owners and distributions to owners. For the three months ended March 31, 2011 and 2010, the Company recorded comprehensive losses of $11.0 million and $11.4 million, respectively. The difference between comprehensive loss and net loss for the three months ending March 31, 2011 and 2010 is due to changes in unrealized gains and losses on the Companys available-for-sale securities. 9 Table of Contents Stock Option Plans and Stock-Based Compensation The Company recognizes compensation expense for its stock-based awards in accordance with ASC 718, Compensation-Stock Compensation . ASC 718 requires the recognition of compensation expense, using a fair value based method, for costs related to all stock-based payments including stock options. ASC 718 requires companies to estimate the fair value of stock-based payment awards on the date of grant using an option-pricing model. On February 3, 2011, the Company issued 300,000 shares of restricted stock to its CEO at a fair value of $2.3 million on the date of issuance. The February 3, 2011 grant is subject to performance conditions based on the achievement of certain performance metrics. Upon satisfaction of the performance conditions, 50% of the shares will vest on March 31, 2013 and 50% of the shares will vest on March 31, 2014. During the three months ended March 31, 2011, 20,390 shares of common stock were surrendered by the CEO to the Company to cover payroll taxes associated with the taxable income from the vesting of restricted stock previously granted to the Companys CEO. As of March 31, 2011, 1,159,333 shares of restricted stock granted to the Companys CEO were issued and outstanding. During the three months ended March 31, 2011 and 2010, stock-based compensation expense was $2.3 million and $1.3 million, respectively. Included within stock-based compensation expense for the three months ended March 31, 2011 were $1.7 million related to stock option grants, $497,000 related to restricted stock granted to the Companys CEO at various dates from 2007 through 2011, and $76,000 related to employee stock purchases under the MAKO Surgical Corp. 2008 Employee Stock Purchase Plan (the 2008 Employee Stock Purchase Plan). The Companys 2004 Stock Incentive Plan (the 2004 Plan), its MAKO Surgical Corp. 2008 Omnibus Incentive Plan (the 2008 Plan, and together with the 2004 Plan, the Plans), and its 2008 Employee Stock Purchase Plan are described in the notes to financial statements in the Form 10-K. Generally, the Companys outstanding stock options vest over four years. Stock options granted to certain non-employee directors prior to 2010 generally vest over three years; however, stock options granted to non-employee directors after January 1, 2010 generally vest over one year. Continued vesting typically terminates when the employment or consulting relationship ends. Vesting generally begins on the date of grant. The 2008 Plan contains an evergreen provision whereby the authorized shares increase on January 1st of each year in an amount equal to the least of (1) four percent (4%) of the total number of shares of the Companys common stock outstanding on December 31st of the preceding year, (2) 2.5 million shares and (3) a number of shares determined by the Companys Board of Directors that is lesser than (1) and (2). The number of additional shares authorized under the 2008 Plan on January 1, 2011 was 1,618,000. Under the terms of the Plans, the maximum term of options intended to be incentive stock options granted to persons who own at least 10% of the voting power of all outstanding stock on the date of grant is 5years. The maximum term of all other options is 10years. Options issued under the 2008 Plan that are forfeited or expire will again be made available for issuing grants under the 2008 Plan. Options issued under the 2004 Plan that are forfeited or expire will not be made available for issuing grants under the 2008 Plan. All future equity awards will be made under the Companys 2008 Plan. 10 Table of Contents Activity under the Plans is summarized as follows: (in thousands, except per share data) Outstanding Options Shares/Options Available For Grant Number of Options Weighted Average Exercise Price Balance at December 31, 2010 $ Shares reserved ― ― Shares swapped under the 2008 Plan 1 ― ― Restricted stock issued ) ― ― Options granted ) Options exercised ― ) Options forfeited under the 2004 Plan ― (2 ) Options forfeited under the 2008 Plan 56 ) Balance at March 31, 2011 The Company records stock-based compensation expense on a straight-line basis over the vesting period. As of March 31, 2011, there was total unrecognized compensation cost of $21.1 million, net of estimated forfeitures, related to non-vested stock-based payments (including stock option grants, restricted stock grants and compensation expense relating to shares issued under the 2008 Employee Stock Purchase Plan). The unrecognized compensation cost will be adjusted for future changes in estimated forfeitures, and is expected to be recognized over a remaining weighted average period of 2.8 years as of March 31, 2011. The estimated grant date fair values of the stock options were calculated using the Black-Scholes-Merton valuation model, based on the following assumptions: Three Months Ended March 31, Risk-free interest rate 2.71% - 2.92% 3.06% - 3.36% Expected life 6.25 years 6.25 years Expected dividends. ― ― Expected volatility 49.87% - 50.12% 50.33% - 50.43% Warrants In December 2004, the Company issued at the purchase price of $0.03 per share warrants to purchase 462,716 shares of common stock. The warrants were immediately exercisable at an exercise price of $3.00 per share, with the exercise period expiring in December 2014. As of March 31, 2011, 423,193 warrants were outstanding and exercisable. In October 2008, the Company issued warrants to purchase 1,290,323 shares of common stock at a purchase price of $0.125 per warrant and an exercise price of $7.44 per share. The warrants became exercisable on April 29, 2009 and have a seven-year term. As of March 31, 2011, 1,225,807 were outstanding and exercisable. In October 2008, the Company issued warrants to purchase 322,581 shares of common stock at a purchase price of $0.125 per warrant and an exercise price of $6.20 per share. These warrants became exercisable on December 31, 2009 and have a seven-year term. As of March 31, 2011, all the warrants were outstanding and exercisable. 7.Income Taxes The Company accounts for income taxes under ASC 740, Income Taxes . Deferred income taxes are determined based upon differences between financial reporting and income tax bases of assets and liabilities and are measured using the enacted income tax rates and laws that will be in effect when the differences are expected to reverse. The Company recognizes any interest and penalties related to unrecognized tax benefits as a component of income tax expense. Due to uncertainty surrounding realization of the deferred income tax assets in future periods, the Company has recorded a 100% valuation allowance against its net deferred tax assets. If it is determined in the future that it is more likely than not that the deferred income tax assets are realizable, the valuation allowance will be reduced. 11 Table of Contents ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. In this report, MAKO Surgical, MAKO, the Company, we, us and our refer to MAKO Surgical Corp. The following discussion and analysis of our financial condition and results of operations should be read together with our financial statements and related notes appearing elsewhere in this report. This report contains forward-looking statements regarding, among other things, statements related to expectations, goals, plans, objectives and future events. We intend such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in Section 21E of the Securities Exchange Act of 1934 and the Private Securities Reform Act of 1995. In some cases, you can identify forward-looking statements by the following words: may, will, could, would, should, expect, intend, plan, anticipate, believe, estimate, predict, project, potential, continue, ongoing or the negative of these terms or other comparable terminology, although not all forward-looking statements contain these words. Examples of such statements include, but are not limited to, statements about the nature, timing and number of planned new product introductions; market acceptance of the MAKOplasty® solution; the future availability from third-party suppliers, including single source suppliers, of implants for and components of our RIO® Robotic Arm Interactive Orthopedic system, or RIO system; the anticipated adequacy of our capital resources to meet the needs of our business; our ability to sustain, and our goals for, sales and earnings growth including projections regarding systems installations; and our success in achieving timely approval or clearance of products with domestic and foreign regulatory entities. These statements are based on the current estimates and assumptions of our management as of the date of this report and are subject to risks, uncertainties, changes in circumstances, assumptions and other factors that may cause actual results to differ materially from those indicated by forward-looking statements, many of which are beyond our ability to control or predict. Such factors, among others, may have a material adverse effect on our business, financial condition and results of operations and may include the potentially significant impact of a continued economic downturn or delayed economic recovery on the ability of our customers to secure adequate funding, including access to credit, for the purchase of our products or cause our customers to delay a purchasing decision, changes in competitive conditions and prices in our markets, unanticipated issues relating to intended product launches, decreases in sales of our principal product lines, increases in expenditures related to increased or changing governmental regulation or taxation of our business, unanticipated issues in securing regulatory clearance or approvals for new products or upgrades or changes to our current products, the impact of the recently enacted United States healthcare reform legislation on hospital spending, reimbursement, and the taxing of medical device companies, loss of key management and other personnel or inability to attract such management and other personnel and unanticipated intellectual property expenditures required to develop, market, and defend our products. These and other risks are described in greater detail under Item 1A, Risk Factors, contained in our Annual Report on Form 10-K for the year ended December 31, 2010. Given these uncertainties, you should not place undue reliance on these forward-looking statements. We do not undertake any obligation to release any revisions to these forward-looking statements publicly to r eflect events or circumstances after the date of this report or to reflect the occurrence of unanticipated events . We have received or applied for trademark registration of and/or claim trademark rights, including in the following marks: MAKOplasty
